


Exhibit 10(q)(q)

 

Hewlett-Packard Company

Severance Plan for Executive Officers

 

As amended and restated September 18, 2013

 

1.                                      Eligibility.  This plan is applicable to
individuals who are Executive Officers (within the meaning of Section 16 of the
Securities and Exchange Act of 1934, as amended) of Hewlett-Packard Company
(“HP”), or who were Executive Officers of HP within 90 days before their
termination of HP employment, effective for terminations occurring on or after
November 1, 2011.

 

2.                                      Severance Benefits.  In the event of a
Qualifying Termination (as defined below), and subject to his or her execution
of a full release of claims in a form satisfactory to HP (“Release of Claims”)
within 45 days following termination of employment, and provided there has been
no revocation or attempted revocation thereof (the date after the lapse of such
revocation period, the “Release Effective Date”) and subject to the terms of
this plan, an Executive Officer will be eligible for severance benefits
consisting of (a) a cash severance payment, (b) a pro-rata annual bonus payment,
(c) pro-rata vesting on any outstanding long-term incentive awards, and (d) a
health benefit payment, as more fully described below:

 

(a)         Cash Severance:  The cash severance payment shall be calculated as a
multiple of the sum of the Executive Officer’s (i) annual base salary as in
effect immediately before termination of employment, and (ii) the average of the
actual annual cash bonuses paid under the applicable annual bonus plan for three
fiscal years most recently completed (or actual completed fiscal years, if less)
prior to termination of employment.

 

·                  For an Executive Officer who holds the title of Chief
Executive Officer within 90 days before termination, the multiple shall be two;
and

 

·                  For an Executive Officer who holds the title of Executive
Vice President within 90 days before termination, the multiple shall be 1.5; and

 

·                  For an Executive Officer who holds the title of Senior Vice
President within 90 days before termination, the multiple shall be one.

 

(b)         Pro-Rata Annual Bonus:  The pro-rata annual bonus payment shall be
calculated as a pro-rata portion of the current fiscal year annual (short-term)
bonus based on the number of days worked in the fiscal year in which termination
occurs through the date of termination, divided by 365, and subject to actual
performance on the applicable metrics, and to discretionary adjustments
permitted under the applicable plan, as certified by the HR & Compensation
Committee of the Board (the “Committee”) following the end of the fiscal year.

 

(c)          Long-Term Incentive Awards:

 

·                  Each separately-granted long-term incentive award held by an
Executive Officer at the time of his or her Qualifying Termination that vests
solely based on service will receive pro-rata vesting based on the number of
full months worked during the vesting period applicable to such award, but only
if the Executive Officer was actively employed for at least 25% of such vesting
period.  Pro-rata vesting, where

 

--------------------------------------------------------------------------------


 

applicable, shall be applied separately to each separately-granted award in its
entirety and thus shall take into account amounts previously vested.

 

·                  Each separately-granted long-term incentive award held by an
Executive Officer at the time of his or her Qualifying Termination that vests
solely based on performance will be deemed earned as of the end of the
applicable performance period based on actual results as certified by the
Committee, and subject to discretionary adjustments permitted under the
applicable plan, if any, and will receive pro-rata vesting as described in the
preceding sentence, including the requirement of active employment for at least
25% of the performance period and application of the pro-rata vesting to the
entire separately-granted award, taking into account amounts, if any, previously
vested.

 

·                  Vesting for awards not specifically addressed above,
including awards subject to both time-based and performance-based vesting, may
be illustrated in Appendix A, as amended from time to time.  Awards not
specifically illustrated in Appendix A will be pro-rated by analogy to those
illustrations.  Pro-rata vesting will apply only if the Executive Officer was in
active employment for at least 25% of the longer of the performance period or
the service vesting period.

 

·                  Vested stock options may be exercised until one year after
the later of (i) termination of employment or (ii) if under the terms of the
option performance after termination of employment will be applied to determine
the amount of pro-ration, the date the applicable performance is certified; but
in either case no later than the applicable expiration date.

 

·                  In determining whether 25% of the longer of the service
period or the performance period has elapsed, months are counted from the date
of grant to the date of termination of employment (i.e., January 15-March 31 is
two months.).  Pro-rata vesting is based on the number of full calendar months
worked during the vesting period applicable to such award, counting the month of
grant as one full month (i.e., January 15-March 31 is three months).

 

(d)         Health Benefit Stipend:  The health benefit stipend shall consist of
the payment in a lump sum of an amount equal to the excess of 18 months’ COBRA
premiums for continued group medical coverage (for the Executive Officer and his
or her eligible dependents covered by the applicable HP group medical plan
immediately prior to termination of employment) over the amount payable by
active employees in the same plan with the same level of coverage for such
premiums for a period of 18 months.

 

3.                                      Qualifying Termination.  An Executive
Officer will be deemed to have incurred a Qualifying Termination for purposes of
this plan if he or she is involuntarily terminated other than for Cause while
holding Executive Officer status or within 90 days of having held Executive
Officer status.  For purposes of this plan, the term “Cause” shall mean an
Executive Officer’s:

 

·                  Material neglect (other than as a result of illness or
disability) of his or her duties or responsibilities to HP; or

 

·                  Conduct (including action or failure to act) that is not in
the best interest of, or is injurious to, HP.

 

2

--------------------------------------------------------------------------------


 

An Executive Officer shall not be deemed to have engaged in conduct constituting
Cause under this plan except by a majority vote of the members of HP’s Board of
Directors or an independent committee thereof.

 

4.                                      Form and Time of Payment.  Subject to
Section 5, the timely execution of the required Release of Claims, and the
occurrence of the Release Effective Date,

 

a.              The cash severance shall be paid in installments as follows: 
25% no later than 75 days after termination, and then 25% after each of six, 12
and 18 months following termination.

 

b.              The pro-rata annual bonus shall be paid at the time such bonuses
are otherwise paid to participants in the applicable bonus plan; provided that
if the Release Effective Date is after the date that the bonus would otherwise
have been paid, such payment shall be made as soon as administratively
practicable after the Release Effective Date, but in no event later than
March 15 of the year following the year in which the bonus performance period
ended.

 

c.               The Health Benefit Stipend shall be paid with the first
installment of the cash severance.

 

d.              Any pro-rata long-term incentive award that vests solely based
on the performance of service will be paid, or in the case of an option, vesting
will be accelerated, as soon as administratively practicable after the Release
Effective Date, but no later than the 75th day after termination.

 

e.               Any pro-rata long-term incentive award that vests, in whole or
in part, based on performance for which the applicable performance period has
not ended on or prior to the Executive Officer’s termination will be paid (or in
the case of options vesting will be accelerated) at the time such bonuses are
otherwise paid to other holders of such long-term incentive awards; provided
that if the Release Effective Date is after the date that the long-term
incentive would otherwise have been paid, such payment shall be made as soon as
administratively practicable after the Release Effective Date, but in no event
later than March 15 of the calendar year following the calendar year in which
the applicable performance period ended.

 

All payments under this plan shall be subject to, and made net of, applicable
deductions and withholdings.  Any payments under this plan shall be reduced by
any severance benefit payable to the Executive Officer under any other HP plan,
program or agreement.

 

All payments are subject to the Executive Officer’s continuing compliance with
the HP Agreement Regarding Confidential Information and Proprietary Developments
(as reflected in the Release of Claims), and to HP’s policies on recoupment, as
in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

5.                                      409A Provisions.  Any amounts payable
solely on account of an involuntary separation from service within the meaning
of Section 409A of the Internal Revenue code of 1986 (“Section 409A”) shall be,
to the maximum extent possible, excludible from the requirements of
Section 409A, either as involuntary separation pay or as short-term deferral
amounts.  For purposes of Section 409A, each payment of compensation under the
plan shall be treated as a separate payment of compensation.

 

Any reimbursements or in-kind benefits provided under the plan shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during the period of time specified in the Agreement, (b) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (c) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

If payment of any amount of nonqualified deferred compensation is triggered by a
separation from service that occurs while the Executive Officer is a specified
employee (as such terms are defined in Section 409A), and if such amount is
scheduled to be paid within six months after such separation from service, the
amount shall accrue without interest and shall be paid the first business day
after the end of such six-month period, or, if earlier, within 15 days after the
appointment of the personal representative or executor of the Executive
Officer’s estate following the Executive Officer’s death.

 

If the maximum period within which the Executive Officer must sign and not
revoke the Release of Claims would begin in one calendar year and expire in the
following calendar year, then any payments contingent on the occurrence of the
Release Effective Date shall be made in such following calendar year (regardless
of the year of execution of such release) if payment in such following calendar
year is required in order to comply with Section 409A.  If the Release Effective
Date has not occurred by the 53rd day following termination of employment, the
Executive Officer will not be entitled to any amounts that are subject to the
timely execution of the Release of Claims and the occurrence of the Release
Effective Date.

 

Notwithstanding the foregoing, HP does not make any guarantees or other
assurances of any kind with respect to the tax consequences or treatment of any
amounts paid or payable to him under this plan.

 

6.                                      Effect on Other Benefits; At-Will
Status.  Payments under this plan shall not be considered compensation for
purposes of any other compensation or benefit plan, program, or agreement of HP
or its affiliates.  All other compensation and benefit plans and programs shall
be governed by the applicable HP plan or agreement. This plan does not create an
employment relationship for any fixed term.

 

7.                                      Effective Date; Administration of Plan. 
This plan was originally effective October 31, 2003, was amended and restated
effective for terminations occurring after November 1, 2011, and is further
amended for clarification and restated as set forth herein, effective for
terminations occurring after November 1, 2011.  The plan may be amended or
terminated at any time by the Committee or the Board, in their discretion.  The
Committee shall have full authority, in its discretion to interpret and apply
the provisions of the plan, to establish rules and procedures

 

4

--------------------------------------------------------------------------------


 

applicable to the plan, to resolve any ambiguity, correct any defect or supply
any omission; to make such adjustments or modifications as the Committee deems
appropriate for Executive Officers who are working outside the United States as
are advisable to fulfill the purposes of the plan or to comply with applicable
local law and to take any other action it deems necessary or advisable for
administration of the plan.

 

This plan is intended to be consistent with the Board’s policy regarding
severance agreements for senior executives, as adopted by resolutions dated
July 18, 2003 (the “Resolutions”), and the benefits provided for hereunder,
exclusive of “permitted benefits” (as defined in the Resolutions), do not exceed
2.99 times the sum of any eligible executive’s base salary plus bonus as in
effect immediately prior to separation from employment.  The Committee may take
such action as is necessary to implement and administer this plan consistent
with such intent of the Board.

 

5

--------------------------------------------------------------------------------
